UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7793


KENNETH H. NEWKIRK,

                Petitioner - Appellant,

          v.

ANTON BELL; COMMONWEALTH,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00179-HEH)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth H. Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth H. Newkirk appeals the district court’s order

dismissing       without    prejudice     his    28     U.S.C.     §   2254     (2006)

petition for failure to comply with the court’s order.                             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                See 28 U.S.C. § 2253(c)(1)(A)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that

the    petition    states     a    debatable    claim      of    the   denial    of   a

constitutional right.             Slack v. McDaniel, 529 U.S. 473, 484-85

(2000).

            We have independently reviewed the record and conclude

that Newkirk has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with     oral    argument    because     the    facts   and    legal

contentions      are   adequately      presented      in   the    materials     before

this court and argument would not aid the decisional process.

                                                                          DISMISSED




                                         2